SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

581
CA 12-00701
PRESENT: SCUDDER, P.J., SMITH, CENTRA, AND LINDLEY, JJ.


IN THE MATTER OF THE APPLICATION FOR
DISCHARGE OF SHANNON MARTINEK, CONSECUTIVE
NO. 21915, FROM CENTRAL NEW YORK PSYCHIATRIC
CENTER PURSUANT TO MENTAL HYGIENE LAW SECTION
10.09, PETITIONER-APPELLANT,

                     V                            MEMORANDUM AND ORDER

STATE OF NEW YORK, NEW YORK STATE OFFICE OF
MENTAL HEALTH, AND NEW YORK STATE DIVISION OF
PAROLE, RESPONDENTS-RESPONDENTS.


EMMETT J. CREAHAN, DIRECTOR, MENTAL HYGIENE LEGAL SERVICE, UTICA
(MEGAN E. DORR OF COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATHLEEN M. TREASURE
OF COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Oneida County (Joseph
E. Fahey, A.J.), entered March 16, 2012 in a proceeding pursuant to
Mental Hygiene Law article 10. The order, among other things,
continued petitioner’s commitment to a secure treatment facility.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Petitioner appeals from an order determining, inter
alia, that he is a dangerous sex offender requiring continued
confinement in a secure treatment facility pursuant to Mental Hygiene
Law article 10. We dismiss the appeal as moot because a subsequent
order has been entered that continues petitioner’s confinement for
another year (see Matter of State of New York v Grant, 71 AD3d 1502,
1503; see also Robles v Evans, 100 AD3d 1455, 1455).




Entered:   July 5, 2013                         Frances E. Cafarell
                                                Clerk of the Court